.




                            The Attorney               General           of Texas
    MAYTOX                                       Docembat 21. 1984
 * nay QenOf8l


                           Eonorablc    Ed &ward                             Oplnioo     No. JM-258                     .
                           chairman
                           Sub-comittec    on No=inrltiona                   Re:      methar    a ho*pital    district
                           Texas State Senate                                created    bg,chaptar    298. Acta 1963,
                           P. 0. Box L2068, Capi’rol Station                 Fifty-eighth        Legialatura,
                           Austin.   Texaa   78711                           laaac    a portion    of it4 phyaiz:
                                                                             plant    to private   physiciana
Id. TX. 752024525
                           Dear Senator      Howard:
n424B44

                                   The Titus      Counly Hospital        Diatrlct      is. a county-wide        hospital
!wAlbwa AW., Suit. 150     district      created    by chapter        298.    Acta    1963,     of the Fifty-eighth
PSSO, TX. 79BOS2793        Legislature.       under authority        of article      IX. section        9 of the Texas
5 Xk34B4                   Conaritution.         You r,ak whether        this   hospital       district     may lease     a
                           portion    of its    phyalcrl    plant to private        physicians       for a term of leas
31 Trr*r. wte 700
                           than one year,         provtded     lease    revenue4     are paid to the hoapital*a
   ton. TX. 77002.3111     general      operating     fund.      Ftom your       question,       ve asaume that        the
3    5B55                  physicians      would be !.easlng        the facilftiea         for offices      in which to
                           engage in .the private          prsctice     of mediclna.         It la our opinion       that
                           the Titui        County   IMpit         Dlatrict      lacka     authority      to leaae     Its
I Srordway. Suite 312
 L ccl TX. 754014470
                           facilities      for that I~urpoae.
M47-5225
                                 A hospital    district   derive6   it6 power from the constitution    and
                           the act creating       the district.      See Attorney General Opinion n-171
Y N. Tenth. Suite B
c*llen. TX. 7aw1.lw5
                           (1967).   A special     pw:poae diatric~y      “exarci    nly  the pmers   that
:2aB24547                  are expressly    deleg#lted to it by the Legislat           or which exist    by




XI Maln flue. Bull. 4W
.I mtonlo. TX. 752053757
1 2254191
                           purpoa~” for which the district    la created                 and    that powers vhlch are
                           not   upreaaed    and are “merely    eonvanient                or     uaeful”  may not be
                           conducted   by the district. -ld. at  947.

                                  Article    IX, aecclon      9 of the    constitution         provides,   in pare:

                                             Sec. 9. The Legislature           may by law provide for
                                         the    crea tlcnt    establishment,          maintenance    and
                                         operation   cf hospital     districts      composed of one or
                                         more coun~Les or all or any part of one or more
                                         counties     with   povar     to     issue     bonds   for  tha
                                         purchase,   -construction.        acquisition,       repair  or
                                         renovatlol~     of  buildings        and    improvement4    and


                                                         p. 1148
    Nonotable     Cd Howard - Page 2           (JH-258)



                                                                   \

                  equipping     same, for~hoapital         purposes; providing
                  for the transfer       to the hoaoltsl       district   of the
                  title    to any land,       build&,         improvemLa       and
                  equipment located      vholly    within the district      vhich
                  may be jointly       or r~eparately owned by any city,
                  Con! or county,        prcwiding      that any diarricr        so
                  created     shall    assume      full    responsibiliLy      for
                  providing    medical    ax;1 hospital     care for ice needy
i                 inhabltan~a     and. . .-.      (Emphasis added).

            As originally     enacted and subsequently           amended, chapter           298,   Acts
    1963,    Fifth-eighth     Legislature, in pertinent           part, provides:

                      SecUou 1. --     In accordance       with the provisiona
                  of Article       IX, Seciion       9, Constitution         of    the
                  Stare of Texas, thi!L Act shall be operative                  so as
                  (0 authorize       the creation,        establishment,        maln-
                  renance     and operation         of a Hospital          District
                  vithin    rhe State of Texas,          to be known as Titus
                  County    Hospital     District,     and the boundaries           of
                  said    District      aha:;I. be     cosrrensive        with     the
                  boundaries     of Titus      County    (hereinafter      referred
                  to as the ‘County’)!,        and said District        shall     have
                  the powers and res~~onsibiliries               provided     by the
                  aforesaid    Constituri&al        provision.

                      Sec. 2.    That said District       hereby provided   for
                  shall   assume    full   ?esponaibility       for providing
                  medlcal    and hoapitai     care for the needy residing
                  within   the Diarrict.-.     . .

                      . . , .

                       lc.      14.    Neith@!r       the   County nor any          city
                  c# eln       shall.      aftl!:r    rhe Hospital     District      has
                  been organized        in pursuance        of this Act, levy any
                  tax    for     hospital        purposes;      and such      Hospiral
                  District       shall    ,be deemed to have assumed                full
                  responsibiliry         for ‘ihe furnishing        of medical        and
                  hospital      care for eGe needy and indigent                 persons
                  residing      In said Hc~pital           District   from rhe date
                  that      taxes      are       Fallected      for   the     Hospital
                  District.         (Emphasis: added).

             The Titus   County Hospit:ll.     District   is expressly      authclrired     and
     directed    by article    IX, secciisr~ 9 of the ccnscituciw         and the enabling
     statute    to acquire    and manage physical       plant facilities        for hospital
     purposes     and to provide       medical     and hospital     care    for    the needy
     residing    in the district.      Im~ll.ied powers of the district         must further
     the purposes      for which the (district          is created,      namely.     hospital
     purposes and medical       care of needy inhabitants.



                                                 p.   1149
Ronorsbls       Ed Howard - Page 3            (JH-258)




        Us concluds         that ths Titur County liospital             District       derives     from
the constitution            and enabling     atstuts     no express        or implisd        pwer      to
lease     on any terms s portion               of its      hospital       property       for use se
private        offices       for private        physicians.         This      off Ice previously
concluded        that svss when a comty had statutory                    .autbority       to Isass       a
county       hospital       to be opsrat,cd       as s hospital,           ths county did not
thereby acquire authority              to 11!ass portions        of Its hospital           for use 88
private       medical      offices.      see Lttornsy       General      Opinion g-16 (1973).
See also          Attorney Censralj,:!nion              H-31 (1973).            Cf. Sullivan           v.
Andrws        County,      517 S.W.2d 410 (Tu.           Civ. App. - tl-%so               1974, vrit
rsf’d        n.r.s.1        (express     ata tutory       suthority         to     lease       medical
facilities).             But dst Oak L,wn Preservation                  Society       v. Board of
Managers of Dallas County Roap:ii:al District,                    566 S.W.Zd 315. 317 (TsX.
civ. App. - Dallas 1978, vrit               :;!f’d n.r.e.)       (validity       of lsass betveen
hospital       district      and county fqxr uas of former hospital                 as jail     not an
 issue     determined         on appeal);     Attorney      General      Opinion M-912 (1971)
 (hospital        district      vlth author.lty      to contract       vith     private       hospital
 and doctors           for laboratory       testing      to be performed             vlth     hospital
 laboratory          equipment).      Whsrc!es laboratory            testing      ,is a hospital
 function,         offices      for  the    private      practice       of medicine           are    not
 “hospital       purposes” or the prwision              of “medical or hospital               cars for
 the needy .”

         The povers of the hospit.a.1 district     in question   are measured by
 the terms of article       IX, set tion 9 and chapter       298, of the Plfty-
 eighth     Legislature.   which   cwatsd     the district.    neither   of vhlch
 contains     an sxpress  or implied     grant of authority    to lsass   hospital
 fscilitles      for use as l nythirla, other than hospital     purposes   and the
 provision     of medical hospital    cars for its needy inhabitants.

                                            2-U M M A R Y

                     The Titus County Hospital    District                 has neither
                 sxprsss  nor implied authority    to lease                part of It:
                 physical   plant  to private   physicians                  for use as
                 private  medical offices.




                                                            JIM      MATTOX
                                                            Attorney  General of Texas

 TOMGREEN
 First      Assistant     Attorney     Gene::al

 DAVID R. RICHARDS
 Executive Assistant Attorney                I:ti?nsral